UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-34756 Tesla Motors, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2197729 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 Deer Creek Road Palo Alto, California (Address of principal executive offices) (Zip Code) (650) 681-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ As of October 25, 2016, there were 149,891,190 shares of the registrant’s Common Stock outstanding. TESLA MOTORS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2016 INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2016 and 2015 5 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2016 and2015 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4. Controls and Procedures 36 PART II. OTHER INFORMATION Item1. Legal Proceedings 37 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item3. Defaults Upon Senior Securities 54 Item4. Mine Safety Disclosures 54 Item5. Other Information 54 Item6. Exhibits 54 SIGNATURES 55 Forward-Looking Statements The discussions in this Quarterly Report on Form 10-Q contain forward-looking statements reflecting our current expectations that involve risks and uncertainties. These forward-looking statements include, but are not limited to, statements concerning our strategy, future operations, future financial position, future revenues, future profitability, future delivery of automobiles, projected costs, expectations regarding demand and acceptance for our technologies, future acquisitions, growth opportunities and trends in the market in which we operate, prospects, plans and objectives of management and the statements made below under the heading “Management Opportunities, Challenges and Risks.” The words “anticipates”, “believes”, “could”, “estimates”, “expects”, “intends”, “may”, “might”, “plans”, “projects”, “will”, “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements that we make. These forward-looking statements involve risks and uncertainties that could cause our actual results to differ materially from those in the forward-looking statements, including, without limitation, the risks set forth in Part II,Item1A, “Risk Factors” in this Quarterly Report on Form 10-Q and in our other filings with the Securities and Exchange Commission. We do not assume any obligation to update any forward-looking statements. PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Tesla Motors, Inc. Consolidated Balance Sheets (in thousands, except per share data) (unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash and marketable securities Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Operating lease vehicles, net Property, plant and equipment, net Restricted cash Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Resale value guarantees Customer deposits Current portion of long-term debt and capital leases Total current liabilities Long-term debt and capital leases Deferred revenue Resale value guarantees Other long-term liabilities Total liabilities Commitments and contingencies (Note 10) Convertible senior notes (Notes 8) Stockholders' equity: Preferred stock; $0.001 par value; 100,000 shares authorized; no shares issued and outstanding — — Common stock; $0.001 par value; 2,000,000 shares authorized as of September 30, 2016 and December 31, 2015; 149,825 and 131,425 shares issued and outstanding as of September 30, 2016 and December 31, 2015 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Tesla Motors, Inc. Consolidated Statements of Operations (in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Automotive $ Automotive leasing Total automotive revenue Services and other Total revenues Cost of revenues Automotive Automotive leasing Total automotive cost of revenues Services and other Total cost of revenues Gross profit Operating expenses Research and development Selling, general and administrative Total operating expenses Income (loss) from operations ) ) ) Interest income Interest expense ) Other expense, net ) Income (loss) before income taxes ) ) ) Provision for income taxes Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share of common stock: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Weighted average shares used in computing net income (loss) per share of common stock: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Tesla Motors, Inc. Consolidated Statements of Comprehensive Income (Loss) (in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss): Unrealized net gain on derivatives and short-term marketable securities, net of tax 11 Reclassification adjustment for net gains included in net income (loss) ) — ) — Foreign currency translation adjustment ) ) ) Other comprehensive income (loss) Comprehensive income (loss) $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Tesla Motors, Inc. Consolidated Statements of Cash Flows (in thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Amortization of discount on convertible debt Inventory write-downs Loss on disposal of property and equipment Non-cash interest and other operating activities Foreign currency transaction loss Changes in operating assets and liabilities, net of impact of business acquisition Accounts receivable ) Inventories and operating lease vehicles ) ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable and accrued liabilities Deferred revenue Customer deposits Resale value guarantees Other long-term liabilities Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities Purchases of property and equipment excluding capital leases, net of sales ) ) Maturities of short-term marketable securities — Business acquisition — ) Increase in other restricted cash ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of common stock in public offerings Proceeds from issuance of convertible and other debt Repayments of convertible and other debt ) — Collateralized lease borrowing Proceeds from exercise of stock options and other stock issuances Principal payments on capital leases ) ) Common stock and debt issuance costs ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental noncash investing activities Acquisition of property and equipment included in accounts payable and accrued liabilities $ $ Estimated fair value of facilities under build-to-suit leases $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 Tesla Motors, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1 - Overview of the Company Tesla Motors, Inc. (Tesla, we, us or our) was incorporated in the state of Delaware on July1, 2003. We design, develop, manufacture and sell high-performance fully electric vehicles and energy products. We have wholly-owned subsidiaries in North America, Europe and Asia.The primary purpose of these subsidiaries is to market, manufacture, sell and/or service our vehicles and energy products. Note 2 - Summary of Significant Accounting Policies Public Offering In May 2016, we completed a public offering of common stock and sold a total of 7,915,004 shares of our common stock for total cash proceeds of approximately $1.7 billion, net of underwriting discounts and offering costs.
